Name: Commission Regulation (EEC) No 30/81 of 1 January 1981 laying down transitional provisions for the obligatory distillation of by-products of wine-making in Greece in the 1980/81 wine-growing year, following the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 2 /25 COMMISSION REGULATION (EEC) No 30/81 of 1 January 1981 laying down transitional provisions for the obligatory distillation of by-products of wine ­ making in Greece in the 1980/81 wine-growing year, following the accession of Greece HAS ADOFrED THIS REGULATION : Article 1 For the 1980/ 81 wine-growing year, Greek producers subject to the obligation referred to in Article 39 of Regulation (EEC) No 337/79 shall be entitled to benefit from the intervention measures provided for in Title I of the same Regulation provided they have complied with the obligations laid down by the Hellenic Republic on the subject during the period from 1 September 1979 to 30 November 1980 . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Article 73 thereof, Whereas Article 39 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by the Act of Accession of Greece ( 2), lays down that certain producers are required to distil their marc , lees and , where applicable , their wine ; Whereas Article 6 of the same Regulation lays down that only producers who have complied with the obligation in question for a reference period are to be entitled to benefit from intervention measures ; whereas the reference period to be taken into consideration for the 1980/ 81 wine-growing year is from 1 September 1979 to 30 November 1980 as provided for in Article 12 of Commission Regulation (EEC) No 2254/ 80 O , as amended by Regulation (EEC) No 2875 / 80 (4); Whereas it is necessary , in order to prevent Greek producers not being entitled to benefit from intervention measures , to lay down for the wine ­ growing year in progress certain transitional provisions relating to compliance with the abovementioned obligation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , For the 1980/ 81 wine-growing year, Greek producers subject to the obligation referred to in Article 39 of Regulation (EEC) No 337/79 shall be discharged from the obligation to distil by-products of wine ­ making provided those by-products are destroyed or withdrawn under supervision and a quantity of wine containing at least 6 % of the volume of alcohol naturally contained in the products used for the production of wine are delivered by the producers concerned for distillation . Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 54 , 5 . 3 . 1979, p . 1 . O OJ No L 291 , 19 . 11 . 1979 , p . 17 . O OJ No L 227 , 29 . 8 . 1980, p . 15 . ( 4 ) OJ No L 298 , 7 . 1 1 . 1980 , p . 15 .